DETAILED ACTION
This action is pursuant to the claims filed on 01/25/2021. Claims 31-51 are pending. Claims 49-51 are withdrawn as being directed to a non-elected invention. A first action on the merits of claims 31-48 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021, 7/21/2020, 4/9/2020, 1/23/2020, 8/30/2019, and 6/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 38 and 44 are objected to because of the following informalities:  
Claim 38; “adapter” should be changed to “adaptor”.  
Claim 44; “through which the skin preparing surface of the external dispenser to guide movement of the external dispenser” should read “through which the skin preparing surface of the external dispenser configured to guide movement of the external dispenser”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 44 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44 recites the limitation "the skin preparing surface".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 44 will be interpreted to read “a skin preparing surface” to provide proper antecedent basis.
Claims 46 and 48 respectively recite the limitation "the wearable sensor apparatus".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what structure “the wearable sensor apparatus” is attempting to claim in respective claims 46 and 48. Claim 47 inherits this deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 33-37 and 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-10, 16-18, and 22-29 of U.S. Patent No. 10,433,756. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 31, 33-37 and 39-48 of the instant application are anticipated by claims 1-4, 9-10, 16-18, and 22-29 of the reference patent. Claims 22-29 of the reference patent correspond to claims 31 and 39-45 of the instant application. However, independent reference .
Claims 32 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 of U.S. Patent No. 10,433,756 in view of Manoli (U.S. Patent 6,640,122). 
 Claim 22 of the reference patent teaches the limitations of instant claim 31 as stated above, but fails to explicitly claim wherein the interior reservoir is concave with respect to the bottom opening and wherein the electrode body has an upper surface and the adapter is positioned at the upper surface.
However, in related prior art, Manoli teaches a similar electrode assembly wherein an interior reservoir is concave with respect to the bottom opening (Fig 5 walls 152 of chamber 154 are concave with respect to opening 158) and wherein the electrode body has an upper surface (Fig 5 upper surface of EEG electrode base member 150) and a similar adapter is positioned at the upper surface (Fig 5 fastener members 184 on upper surface of base member . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode assembly of the reference patent in view of Manoli to incorporate the concave reservoir and the adaptor being positioned at the upper surface of the electrode body. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide a concave reservoir and an adaptor on an upper surface, since applicant has not disclosed that location of the adaptor or shape of the reservoir solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shape of a reservoir. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-35, 37, 39, 40, 43, and 45 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Jacobsen (U.S. Patent 4,166,457).
Regarding claim 31, Jacobsen teaches an electrode assembly (see Fig 1) comprising: an electrode body (Fig 1 body of receptacle 16) defining an interior reservoir (Fig 1 interior of receptacle 16) for storing a tissue conductive fluid or gel and having a bottom opening to dispense the tissue conductive fluid or gel (Fig 1-3 and Col 5 lns 44-58 discloses opening at wicking member 34), wherein the electrode body comprises an adaptor (Fig 1 injection  for an external dispenser of the tissue conductive fluid or gel (Fig 1 Syringe 21).
Regarding claim 32, Jacobsen teaches wherein the interior reservoir is concave with respect to the bottom opening (Fig 1, interior cavity is concave with respect to wicking member 34).
Regarding claim 33, Jacobsen teaches wherein the electrode body comprises a first body member (Fig 1 conductive plate 31) and a second body member operatively coupled to one another (Fig 1-3 base member 11).
Regarding claim 34, Jacobsen teaches wherein one or more of the first body member or the second body members are conductive (Fig 1 conductive plate 31).
Regarding claim 35, wherein the first body member and the second body members are coaxial (Figs 1-3, base member 11 and conductive plate are centered on the same axis extending through the bottom opening).
Regarding claim 37, Jacobsen teaches wherein the bottom opening is provided on the second body member (Fig 3 bottom opening 14 on bottom surface 13 of base member 11).
Regarding claim 39, Jacobsen teaches wherein the external dispenser comprises one or more of a syringe, a manual squeeze tube, or a roller squeeze tube (Fig 1 syringe 21).
Regarding claim 40, Jacobsen teaches wherein the adaptor is configured to removably couple to the external dispenser such that the external dispenser is movable relative to the electrode body (Fig 1 and 4, injection channel means 20 and syringe 21 are removably coupled to each other; syringe 21 is movable relative to electrode body).
Regarding claim 43, Jacobsen further teaches wherein the external dispenser is movable relative to the electrode body by one or more of translation, rotation, or pivoting (Fig 1 syringe 21 is rotatable and translatable relative to the electrode body).
Regarding claim 45, Jacobsen further teaches wherein the adaptor further comprises a valve to prevent backflow of the tissue conductive fluid or gel (Fig 1 second stage 27 of adaptor 20; col 4 lns 56-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Manoli (U.S. Patent 6,640,122).
Regarding claim 36, Jacobsen teaches the device of claim 31 as stated above.
Jacobsen fails to teach wherein one or more of the first body member or the second body member has a cylindrical shape.
In related prior art, Manoli teaches a similar electrode assembly (Fig 5, electrode assembly 148) wherein a similar first body member has a cylindrical shape (Figs 5/7 gel fill chamber 154 is cylindrically shaped). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first body member of Jacobsen in view of Manoli to incorporate the first body member being a cylindrical shape to arrive at the device of claim 36. It has been held that that the configuration of a device would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim was significant.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, there is no criticality to the shape of the first or second body member. As such, making such a modification of Jacobsen in view of Manoli would be an obvious matter of choice that one of ordinary skill in the art would find obvious.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Ulrich (DE 2644236).
Regarding claim 38, Jacobsen teaches the device of claim 31 as stated above, and further teaches wherein the electrode body has an upper surface (see Fig 1 and 2).
Jacobsen fails to teach the adapter is positioned at the upper surface.
However, in related prior art, Ulrich teaches a similar electrode wherein a similar adapter is positioned on an upper surface of an electrode body configured to dispense a conductive fluid or gel (Figs 1-2, reference characters 12 and 13 on upper surface of electrode to dispense conductive fluid 10). It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the location of the adapter . 
Claims 41-42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Gevins (U.S. Patent 5,404,875).
Regarding claims 41-42, Jacobsen teaches the device of claim 40 as stated above.
Jacobsen fails to teach wherein the external dispenser comprises a skin preparing surface, and wherein movement of the external dispenser relative to the electrode body clears one or more of skin or hair of the subject when the external dispenser is removably coupled to the adaptor and moved; wherein the skin preparing surface is one or more of rigid or abrasive.
In related prior art, Gevins teaches a similar electrode assembly wherein a similar external dispenser (Fig 1 electrolyte injector) comprises a skin preparing surface (Figs 1-2 injector head 14), and wherein movement of the external dispenser relative to the electrode body clears one or more of skin or hair of the subject when the external dispenser is removably coupled to the adaptor and moved (Figs 1-2 and Col 3 lns 38-49, movement injector head 14 of electrolyte injector into the electrode causes flaps 23 to spread to part hair of subject); wherein the skin preparing surface is one or more of rigid or abrasive (Figs 1-2, injector head 14 is rigid enough to push open flaps 23 to part the hair). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external dispenser and adapter of Jacobsen in view of Gevins to incorporate the external dispenser with the skin preparing surface and flaps such that the external dispenser is configured to part hair of the subject to arrive at the device of claims 41-42. Doing 
Regarding claim 44, the Jacobsen/Gevins combination teaches the devicve of claim 40 as stated above.
Gevins further teaches wherein the electrode body comprises one or more stencil elements having one or more slots (Fig 10a aperture 76 defines a stencil element with a slot) through which the skin preparing surface of the external dispenser to guide movement of the external dispenser relative to the electrode body (Figs 1-2 and 10a, aperture 76 is configured to guide movement of injector head 14 of electrolyte injector relative to the electrode). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the electrode body of Jacobsen in view of Gevins to incorporate a stencil element such that the stencil element guides movement of the skin preparing surface relative to the electrode body to arrive at the device of claim 44. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the electrode body with the ability to guide external dispenser towards the skin of the subject to part hair such that the conductive fluid or gel achieves better contact with the skin (Col 2 lns 33-39).
Claims 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Levendowski (U.S. Patent 6,381,481).
Regarding claim 46, 
Jacobsen fails to teach wherein the electrode body comprises a skin preparing surface adjacent the bottom opening, and wherein the electrode body is movable relative to a body of the wearable sensor apparatus to clear one or more of skin or hair of the subject.
In related prior art, Levendowski teaches a similar electrode assembly (Figs 5A-6) wherein the electrode body comprises a skin preparing surface adjacent the bottom opening (Fig 5A distal ends 66 of resilient fingers 64), and wherein the electrode body is movable relative to a body of the wearable sensor apparatus to clear one or more of skin or hair of the subject (Fig 5A and Col 4 lns 25-37; resilient fingers 64 of electrode body are movable relative to electrode body and body of wearable apparatus 10 (Fig 2) to part hair of the subject); wherein the skin preparing surface adjacent of the electrode body is one or more of rigid or abrasive (Fig 5A and Col 4 lns 25-37, resilient fingers 64 are capable of abrading the scalp); wherein the electrode body is movable relative to the body of the wearable sensor by one or more of translation, rotation, or pivoting (Fig 5A and Col 4 lns 25-37, resilient fingers 64 of electrode body are rotatable and translatable relative to wearable apparatus 10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode body of Jacobsen in view of Levendowski to incorporate the resilient fingers as a skin preparing surface to arrive at the device of claims 46-48 respectively. Doing so would advantageously allow the electrode body to part the hair of the subject and abrade the skin to achieve increased conductivity between the conductive fluid or gel and the skin of the subject (Col 4 lns 25-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EUN HWA KIM/Primary Examiner, Art Unit 3794